DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on December 29, 2020 has been considered and entered. 
Accordingly, claims 1-14, and 16-21 are pending in this application. Claims 1, 3-4, 8, 10-12, 14, 18-19, and 21 are currently amended; claims 2, 5-7, 9, 13, 16-17 and 20 are original; claim 15 is canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	selection unit in claim 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11-14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitations “a selection unit […] is configured to generate a plurality of eighth number sequences derived from the plurality of third number sequences according to the mapping function and generate a selection signal”. This limitation invokes 35 U.S.C 112(f) but fails to recite the structure, material, or acts to support the claimed function. The specification, paragraph [0022], describes the selection unit is configured to perform the claimed functions but does not describe any particular structure of the selection unit that performs the claimed functions. The specification merely describes the selection unit by what it does rather than what it is. Fig. 5 shows the selection unit as a black-box and did not provide any internal structure of the selection unit that performs the claimed functions. Claims 13-14 and 16-18 inherit the same deficiency as claim 12 by reason of dependence. Further, claim 12 recites “a selection unit comprising a memory having a mapping function stored therein”. This limitation lacks written description support because there is no mention of the selection unit comprising a memory having a mapping function stored in the specification. Paragraph [0022] reads “the selection unit SL reconfigures the allocations of the plurality of third number sequences BS3 according to a mapping function”, however, the specification fails to describe the selection unit comprising a memory.
Regarding claim 3, 11 and 18, claim 3 recites the limitation “a first statistical dispersion” in line 2, and “a second statistical dispersion” in line 3-4. This limitation lacks written description support because there is no mention of the term statistical dispersion in the disclosure, and the specification fails to describe or provide a method of measuring the statistical dispersion of the number sequences. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 12-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a frequency of the second clock signal and/or the third clock signal is non-constant”. This limitation is unclear because it merely states a function (making the frequency of the second and/or third clock signals non-constant) without reciting any structure that performs the claimed function. Therefore, it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner.
Claim 10 recites the limitation “wherein the plurality of fifth number sequences are generated after allocations of the plurality of third number sequences are circularly shifted over at least one clock.  This limitation is unclear because it merely states a function (circularly shifting the plurality of third number sequence) without reciting any structure that performs the claimed function. Therefore, it is unclear whether the function requires some other structure or is simply a result of operating the apparatus in a certain manner.
Claim 12 recites the limitations “a selection unit […] is configured to generate a plurality of eighth number sequences derived from the plurality of third number sequences according to the mapping function and generate a selection signal”. This limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghigo et al. (US-PGPUB 20070140485 A1), hereinafter Ghigo, in view of Wu et al. (NPL – “A PUF Scheme Using Competing Oxide Rupture with Bit Error Rate Approaching Zero”), hereinafter Wu.
Regarding claim 1, Ghigo teaches a random number generation system comprising: 
an […] entropy device configured to generate a random number pool (Fig. 1-2 and paragraph [0032] entropy device – reference 101 TRNG; random number pool – bits of the BIT_OUT going through wire 109 and being accumulated by the shift register 202);
a pseudo random number generator configured to generate a plurality of first number sequences according to at least one control sequence (Ghigo Fig. 1-2 pseudo random number ;
	a first encoding circuit coupled to the […] entropy device and the pseudo random number generator and configured receive a plurality of third number sequences selected from the random number pool, and configured to output a plurality of second number sequences according to the plurality of first number sequences and the plurality of third number sequences (Ghigo Fig. 1-2 first encoding circuit – reference 103 mixing logic and 104 output logic; second number sequence – 106; third number sequence – 107a/212);
	wherein the plurality of second number sequences are random (Ghigo paragraph [0016] it is implied that the output of a random number generator are random numbers).
	Ghigo does not teach the entropy device being a physical unclonable function (PUF) entropy device.
	However, Wu teaches a PUF that can be used as entropy source and can generate random number seeds (Wu page 1 right col lines 27-32).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Ghigo using Wu and replace the TRNG with a PUF as an entropy device/source and use the random number seeds generated by the PUF as the random number pool.
	The motivation to do so is because the PUF is easy to implement, highly reliable, and insensitive to aging (Wu page 1 right col lines 27-32).
	Therefore, the combination of Ghigo as modified in view of Wu teaches a random number generation system comprising a physical unclonable function (PUF) entropy device configured to generate a random number pool.

wherein the pseudo random number generator is coupled to the PUF entropy device and the at least one control sequence is determined according to the random number pool (Ghigo Fig. 1-2 the pseudo random number generator is coupled to the PUF entropy device through line 109 and 107a and paragraph [0032]).  

	Regarding claim 3, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. Further, Ghigo teaches wherein a first statistical dispersion of the plurality of first number sequences is lower than a second statistical dispersion of the plurality of second number sequences and the plurality of third number sequences, and the random number pool is a finite true random entropy number pool (Wu page 1 right col lines 27-32 a 64Kb random number pool is a finite true random entropy number pool and Ghigo paragraph [0048]).  

	Regarding claim 5, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. Further, Ghigo teaches wherein the at least one control sequence comprises an initial sequence, the initial sequence comprises a plurality of initial seeds, the plurality of initial seeds are configured to indicate an initial number sequence of the first number sequences from all possible number sequences supported by the pseudo random number generator (Ghigo Fig. 2 and paragraph [0032-0033] initial sequence - 107a).  

	Regarding claim 6, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. Further, Ghigo teaches wherein the at least one control sequence comprises a scramble sequence, the scramble sequence comprises a plurality of scramble seeds, the plurality of scramble seeds are configured to scramble bit allocations of the plurality of first number sequences (Ghigo Fig. 2 and paragraph [009] scramble sequence - 107c).  

	Regarding claim 7, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. Further, Ghigo teaches wherein the at least one control sequence of the pseudo random number generator is updated according to a first clock signal, the plurality of third number sequences are sequentially selected from the random number pool according to a second clock signal, and the first clock signal and the second clock signal are different (Ghigo Fig. 2 and paragraph [0034] the control sequence 107a is updated based on first high-speed clock signal denoted as CLK and the third number sequence are inputted based on a second slower clock signal denoted as Clk_1M. NOTE: The claim language only states that the clock signals are “different” and does not require the clock signals to have different frequencies. Any difference would meet the claim limitation. See figs. 3-5 for signals labelled as CLK1 and CLK2).

	Regarding claim 20, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. Further, Ghigo as modified in view of Wu teaches wherein the PUF entropy device performs an antifuse-based PUF by randomly rupturing one of two gate oxide layers of adjacent transistors inside the PUF entropy device (Wu page 1 left col lines 27-41 and Fig. 7.7.1).  The motivation to combine is the same as claim 1.

	Regarding claim 21, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. Further, Ghigo teaches wherein the plurality of first number sequences generated by the pseudo random number generator form a pseudo random number bit stream, the plurality of third number sequences selected from the random number pool of the PUF entropy device form a first true random number bit stream, and the plurality of second number sequences generated by the first encoding circuit form a second true random number bit stream (Ghigo Fig. 2 and paragraphs [0025-0029 and 0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghigo in view of Wu as applied to claim 1 above, and further in view of Goettfert et al. (US-PGPUB 20090204657 A1), hereinafter Goettfert.
Regarding claim 9, Ghigo as modified in view of Wu teaches all the limitations of claim 1 as stated above. 
Ghigo does not teach wherein the first encoding circuit performs a bitwise exclusive-or function to generate the plurality of second number sequences.  
However, in the same field of endeavor, Goettfert teaches a system for random number generation in which the output of a TRNG and the output of a PRNG is exclusive-or’ed (XOR’d) together to generate a random number output (Goettfert Fig. 3C and paragraph [0019]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the system of Ghigo in view of Wu using Goettfert modify the scrambler circuit to perform a bitwise XOR operation instead of a switching operation to generate the output random number.
The motivation to do so is to increase the randomness of the output random number (Goettfert paragraph [0020-0021]).
Therefore, the combination of Ghigo as modified in view of Wu and Goettfert teaches wherein the first encoding circuit performs a bitwise exclusive-or function to generate the plurality of second number sequences.
Response to Arguments
Applicant’s arguments filed 12/29/2020, see remarks pages 10-17, with respect to the 35 U.S.C. 112(a) rejection of claims 12-14 and 16-18, 35 U.S.C. 112(b) of claims 3, 8, 10, 12-14, and 16-18, and 35 U.S.C. 103 rejection of claims 1-3, 5-7, 9, and 20-21 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection of claims 12-14 and 16-18, applicant amended claim 12 to include the limitation “ a selection unit comprising a memory having a mapping function stored therein”. However, the specification does not mention that the selection unit comprises a memory for storing a mapping function.
In response to applicant’s argument with respect to the 35 U.S.C. 112(b) of claims 3, 11, and 18, applicant amended the claims to recite the term “statistical dispersion” instead of the term “discrete” and argues that the definition of statistical dispersion provides several methods of measuring statistical parameters. However, the specification fails to mention the term “statistical dispersion” and fails to provide any example of measuring the statistical dispersion of the random number sequences. Therefore, there is a lack of written description support for the introduction of the term statistical dispersion in the claim. The ground of rejection is modified, and the claims are rejected under 35 U.S.C. 112(a).
In response to applicant’s argument with respect to the 35 U.S.C. 112(b) of claim 8, applicant amended the claim to read “a frequency ... is non-constant". Replacing the term “varied over time” by “non-constant” resolved the indefiniteness of the relative terminology. However, applicant did not address the functional language limitation issue, therefore, it is still unclear what structure is performing the claimed function of making the clock frequency non-constant.
In response to applicant’s argument with respect to the 35 U.S.C. 112(b) of claim 10, applicant argued that the functional limitation of “allocations of the plurality of third number sequences are 
In response to applicant’s argument with respect to the 35 U.S.C. 103 rejection of claims 1-3, 5-7, and 20-21 over Ghigo in view of Wu, applicant amended claim 1 include additional arrangement of the first encoding circuit to “receive a plurality of third number sequences selected from the random number pool”. Applicant argued that Ghigo fails to teach the additional limitation because, (i) the true random number sequences (line 109) and the pseudo random number sequences (lines 108 or 105) cannot be directly encoded by the output logic 104 and, (ii) the random number generator of Ghigo requires a 2-stage process, and therefore, requires high computational complexity hardware.
Examiner respectfully agrees. In response to the first argument, the claim does not require the true random number sequence and pseudo random number sequence to be directly encoded by the first encoding circuit. The claim as written only requires that the first encoding circuit is coupled to the entropy device and the pseudorandom number generator which is shown in Ghigo fig. 1. Also, the first encoding circuit which maps to reference 103 and 104 in Fig. 1 of Ghigo receives the third number sequence 107a by accumulating the bits going through line 109 using the shift register 202, and outputs the second number 106 based on the first number sequence 105 and third number sequence 107a as shown in Fig. 2. In response to the second argument, the claim as written does not require a single-stage random number generation process or a low complexity random number generator.
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 comprises embodiments of a true random number generation system comprising a physical unclonable function (PUF) entropy device configured to generate a random number pool; a pseudo random number generator configured to generate a plurality of first number sequences according to at least one control sequence; and a first encoding circuit coupled to the PUF entropy device and the pseudo random number generator and configured to receive a plurality of third number sequences selected from the random number pool, and configured to output a plurality of second number sequences according to the plurality of first number sequences and the plurality of third number sequences selected from the random number; wherein the plurality of second number sequences are random; wherein the at least one control sequence comprises a configuration sequence, the configuration sequence comprises a plurality of configuration seeds, and the plurality of first number sequences are generated according to the plurality of configuration seeds.
Claim 19 comprises embodiments of a true random number generation system comprising a physical unclonable function (PUF) entropy device configured to generate a random number pool; a pseudo random number generator configured to generate a plurality of first number sequences according to at least one control sequence; and a first encoding circuit coupled to the PUF entropy device and the pseudo random number generator and configured to receive a plurality of third number sequences selected from the random number pool, and configured to output a plurality of second number sequences according to the plurality of first number sequences and the plurality of third number sequences selected from the random number; wherein the plurality of second number a register configured to receive the plurality of second number sequences and generate a plurality of seventh number sequences selected from the plurality of second number sequences according to the selection signal; and a third encoding circuit configured to generate a plurality of sixth number sequences according to the plurality of seventh number sequences and a the plurality of eighth number sequences derived from the plurality of third number sequences.
Ghigo is the closest prior art found. Ghigo discloses the claimed subject matter in accordance with the claim mappings above. However, Ghigo does not explicitly disclose wherein the at least one control sequence comprises a configuration sequence, the configuration sequence comprises a plurality of configuration seeds, and the plurality of first number sequences are generated according to the plurality of configuration seeds. Further, Ghigo does not explicitly disclose a random number generator further comprising a register configured to receive the plurality of second number sequences and generate a plurality of seventh number sequences selected from the plurality of second number sequences according to the selection signal; and a third encoding circuit configured to generate a plurality of sixth number sequences according to the plurality of seventh number sequences and a the plurality of eighth number sequences derived from the plurality of third number sequences.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/Aimee Li/Supervisory Patent Examiner, Art Unit 2183